Citation Nr: 0029278	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jasmine Henriquez


INTRODUCTION

The veteran had active service from June 1968 to May 1970 and 
from February 1976 to October 1987.

In an April 1991 rating action, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In May 1991, the RO notified the veteran of its 
decision and of his procedural and appellate rights.  He did 
not appeal.

In May 1997, the veteran submitted an application to reopen 
his claim for service connection for a psychiatric disorder, 
to include PTSD and a claim for a total disability rating 
based on individual unemployability (TDIU).  The RO denied 
both claims in July 1997, and the veteran timely appealed the 
denials to the Board of Veterans' Appeals (Board).  The 
veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in August 1998.  A 
transcript of that hearing is of record.  

Following initial appellate review, in March 1999, the Board 
recharacterized the claim for service connection for an 
acquired psychiatric disorder as a petition to reopen, and 
remanded both issues to the RO for further development and 
adjudication.  Following some development by the RO, the 
denial of both claims has been continued, and the matters 
have been returned to the Board for further appellate review.


REMAND

The Board initially notes that upon further review of the 
evidence and relevant laws, both issues, regrettably, must be 
remanded again for additional development.

The veteran alleges that he has a psychiatric disorder, 
notably, PTSD, as a result of various stressful incidents 
that occurred while he was stationed in Vietnam during the 
war.  The incidents in question include being fearful for his 
life when subjected repeatedly to rocket and mortar attacks, 
having to dispose of dead bodies that were in body bags, and 
witnessing or learning of the deaths of fellow soldiers or 
superiors who were killed in action (KIA).

As previously noted, service connection for PTSD requires (1) 
a current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. 3.304(f) (1999).

The veteran has at least one diagnosis of PTSD of record.  
The veteran was afforded a private psychological evaluation 
in March 1991.  His reported history included military 
service in Vietnam.  The veteran explained that he worked as 
a cook and was acclimating pretty well until rocket attacks 
began.  He remembered spending a great deal of time in 
bunkers with rockets exploding around him, wondering if he 
was going to be killed.  One experience that stands out in 
his mind occurred on the second or third day that he was in 
the country.  A corporal had been shot in the chest with an 
exploding shell leaving a small entry wound, but blowing out 
his back.  The veteran stated that he saw this close up and 
remembers getting sick.  He was also saddened by the deaths 
of friends who were killed in combat.  With regard to his 
current functioning, he reported some nightmares relating to 
military experience, but these had to do with his time in the 
Marine Corp at Camp Lejeune and the examiner noted that they 
did not seem to be combat related.  He reported that certain 
smells or visual stimuli cause him to start thinking about 
Vietnam.  The diagnosis was PTSD.  The evidence also 
indicates that the veteran has participated in a PTSD 
clinical program at a local VAMC, although  but none of the 
records of his evaluations while being treated in that 
capacity discuss a specific stressor to account for the 
condition.  Also, there have been numerous other occasions 
when the veteran was examined and PTSD was not diagnosed, but 
rather, several different psychiatric conditions (e.g. 
psychosis, not otherwise specified, drug and alcohol abuse, 
substance induced mood disorder with depressive symptoms, 
major depressive disorder, dysthymia, schizophrenia, 
generalized anxiety disorder, and even malingering).

Also as noted in the prior remand, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(f) 
(1999); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

As noted previously, the evidence in this appeal does not 
clearly establish that the veteran engaged in combat with the 
enemy.  His service personnel records indicate that he was 
stationed in Vietnam for approximately 9 months during 1969, 
and that his primary military occupational specialty (MOS) 
while there was cook.  Although he contends that he had 
additional responsibility in Vietnam that involved guard 
duty, including that he had additional responsibility in 
Vietnam that involved guard duty, including in the flight 
area of an airbase, this is not necessarily indicative of 
combat service.  Moreover, the evidence indicates that the 
military decorations he received include the National Defense 
Service Medal, the Republic of Vietnam Campaign Medal (with 
"60" Device), the Sea Service Deployment Ribbon, and the 
Navy/Marine Corps Overseas Ribbon, none of which are among 
those typically recognized by VA as indicative of combat 
service.  Thus, verification of either the veteran's 
participation in combat (to which a purported stressor is 
related), or of the occurrence of his claimed in-service 
stressful experiences is necessary.

During the hearing before the undersigned Veterans Law Judge 
in August 1998, the veteran testified that an acquaintance, 
"Corporal William Buck, Jr." was killed in June 1969.  The 
veteran indicated that the corporal's death could be verified 
objectively by consulting resources that are readily 
available to VA.  The veteran also alleged that another 
acquaintance, "Corporal Red," was killed in action, but the 
indicated that he was unable to provide more specific 
information.  

Following the RO's request for additional information from 
the veteran pursuant to the Board's March 1999 remand, the 
veteran submitted a statement in January 2000 with a list of 
additional stressors.  He stated that during his first night 
in Vietnam, he met Corporal Red.  That night there was mortar 
and rocket attacks.  Corporal Red was a cook in the veteran's 
unit and they shared the same barrack.  The veteran indicated 
that Corporal Red died about two to three months after the 
veteran arrived in Vietnam.  He was shot in the chest and the 
bullet came out of his shoulder.  There was a big hole in the 
shoulder.  The veteran and Corporal Red were stationed at H & 
MS 3rd Marine (Air Wing).  The address was H & MS 39 - Mag 39 
1st MAW - FPO San Francisco, 96602.  He also stated that a 
friend by the name of Corporal Andrew Buck was killed while 
in Vietnam.  Corporal Buck was a gunner on a helicopter (The 
Huey).  The veteran was informed of Corporal Buck's death 
through another friend by the name of Fox.   

There is a diagnosis of PTSD of record.  Furthermore, the 
veteran has alleged that he experienced a number of stressful 
experiences in Vietnam that, if confirmed, would support the 
diagnosis.  The Board acknowledges that, in the prior remand, 
the it was requested that the RO undertake development to 
verify the veteran's purported stressors if it was determined 
that the veteran had submitted sufficient additional 
information to conduct a meaningful and worthwhile search for 
evidence to corroborate his allegations."  However, after 
further review of the record in light of the developing legal 
precedent in this area, the Board finds that the RO should 
attempt to verify the veteran's claimed in-service stressful 
events, through independent means, on the basis of 
information he has already provided.  

Furthermore, because, as previously alleged, the veteran's 
PTSD is a significant reason that he believes he is entitled 
to a TDIU, consideration of the TDIU claim must be deferred 
pending completion of the above development so that he is not 
prejudiced.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).

Finally, the Board notes that, subsequent to the transfer of 
the veteran's claims file to the Board, the veteran submitted 
additional evidence for review without waiver of initial RO 
consideration, to include a report of a July 2000 
hospitalization including an Axis I diagnosis of PTSD.  
Pursuant to 38 C.F.R. § 20.1304 (1999), such would warrant a 
remand for the RO to consider this evidence, in the first 
instance, even if a remand were not otherwise warranted for 
the actions indicated above.  Hence, the RO must consider 
this evidence in the adjudication of the veteran's claim 
while the matter is in remand status.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions: 

1.  The RO should prepare a summary of 
(including all details provided by the 
veteran pertaining to) the veteran's 
alleged in-service stressful experiences 
and forward this information to the 
United States Armed Services Center for 
Research of Units Records (Unit Records 
Center).  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence from 
the National Personnel Records Center 
(NPRC), or from similar sources, and that 
the RO submit this information with any 
that is provided by the veteran, or 
others acting on his behalf, for 
consideration.

2.  Following receipt of a response from 
the Unit Records Center, or any other 
entity that is contacted, the RO should 
prepare a report detailing the nature of 
any combat action (to which a purported 
stressor is related) and/or noncombat- 
related stressor(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no combat action 
(referred to above) or noncombat-related 
stressor has been verified, then the RO 
should so state in its report, skip the 
development requested in paragraphs 3 and 
4, and proceed with the development 
requested in paragraph 5.

3.  After the above development is 
completed, the veteran should be examined 
by a psychiatrist to determine whether it 
is at least as likely as not that his 
PTSD is a result of a stressor that 
occurred coincident with his service in 
the military.  Towards this end, the RO 
should provide to the examiner the report 
described in paragraph 2, above, and the 
examiner must be instructed that only the 
corroborated combat action/stressor(s) 
referred to therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in- 
service stressors found to be established 
by the RO.  Similarly, if any other 
psychiatric disorder is diagnosed, the 
physician should offer an opinion as the 
relationship, if any, between such 
disorder and the veteran's active 
military service.

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record. The report should 
be associated with the other evidence on 
file in the veteran's claims folder.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and any further development deemed 
warranted by the record, the RO should 
thereafter review the veteran's claims 
for service connection for a psychiatric 
disorder, to include PTSD, and for a 
TDIU, on the basis of all pertinent 
evidence of record (to specifically 
include all the evidence added to the 
record since the August 2000 transfer of 
the claims file to the Board) and legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.  

6.  If any benefits requested by the 
veteran continue to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals





 

